               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 20-CR-105-JPS
v.

JOHN LA FAVE,
                                                                    ORDER
                      Defendant.


        On June 25, 2020, the parties filed a plea agreement, indicating that

Defendant had agreed to plead guilty to a one-count Information. (Docket

#2). The parties appeared via video conference before Magistrate Judge

Stephen C. Dries on July 24, 2020 to conduct a plea colloquy pursuant to

Federal Rule of Criminal Procedure 11. (Docket #6). Defendant entered a

plea of guilty as to the offense charged in the Information. (Id.) After

cautioning and examining Defendant under oath concerning each of the

subjects mentioned in Rule 11, Magistrate Judge Dries determined that the

guilty plea was knowing and voluntary, and that the offense charged was

supported by an independent factual basis containing each of the essential

elements of the offense. (Docket #6 and #7).

        Thereafter,   Magistrate   Judge    Dries   filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #7). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections



     Case 2:20-cr-00105-JPS Filed 10/29/20 Page 1 of 2 Document 9
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection. The Court has

considered Magistrate Judge Dries’ recommendation and, having received

no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Stephen Dries’ report and

recommendation (Docket #7) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 29th day of October, 2020.

                                       BY THE COURT:



                                       ____________________________________
                                       J. P. Stadtmueller
                                       U.S. District Judge




                             Page 2 of 2
   Case 2:20-cr-00105-JPS Filed 10/29/20 Page 2 of 2 Document 9
